*111The following order was entered by the court:
Upon an appeal from and supersedeas to a decree pronounced by the Circuit Court of Bussell county on the 2d day of August, 1897.
Upon the calling of this case, the appellee, by counsel, moved the court to dismiss the appeal heretofore granted therein, upon the ground that the same was improvidently awarded, which motion the appellant, by counsel, opposed. And the court, having maturely considered said motion and the argument therein, is of opinion that the said appeal was improvidently awarded.
It is therefore ordered that the same be dismissed, and that the appellee recover of the appellant his costs by him in this behalf expended.
Which is ordered to be certified to the said Circuit Court of Bussell county.

Appeal dismissed.